Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Dependent claim(s) 25-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:   Claim 25 discloses “at least one signal is related to a reference image” is considered to include a signal per se, which is a signal transitory. Signal per se is not statutory as they fail to fall into one of the four statutory categories of invention. Claim 26 discloses “at least one signal is related to an instruction” is considered to include a signal per se, which is a signal transitory. Signal per se is not statutory as they fail to fall into one of the four statutory categories of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the specification does not provide specific definitions of "signals" that preclude the examiner's interpretation of those limitations. Claims 2-26 also are rejected under 35 USC 112(b) as directed to the same inherent indefinite subject matter which is depended on the independent claim 1 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 9-10 and 13-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawana et al. US 2014/0081659.
Regarding claim 1, Nawana teaches a system (a system 10) for displaying medical data, comprising: 
a source providing image data (the operation module can provide additional electronic information regarding the actual performance of the selected invasive treatment on the display including any one or more of a fluoroscopic image of the patient, vital signs of the patient, neural monitoring outputs, surgical techniques videos. See ¶34);
monitor, see ¶239);
a plurality of medical devices generating signals each indicative of a medical parameter (the present disclosure relates to planning, supporting, and reviewing surgeries that involve medical devices. See ¶2. The plan tracking module 226 configured to provide feedback regarding a surgical procedure throughout actual performance the surgical procedure. The plan tracking module 226 configured to trigger an alert, e.g., visual, auditory, and motion signals. See ¶233. The outcome can include technical, anatomic, functional, and patient reported parameters. See ¶115);
a display for displaying at least one signal correlated with a view vector of the display (the system 10 configured to allow selective switching between the different displays via no-touch controls. No-touch controls include motion sensing (e.g., swiping a hand in the air mimicking a page turn to cause a next display screen to be displayed on the user interface as if turning a page in a book), eye movement tracking (e.g. looking at a specific location or combination of locations in the spatial field either alone). See ¶209. The no-touch data communication system includes a head mounted display 142 configured to be mounted on a head of the user 140. The head mounted display 142 is equipped with orientation tracking such that when the head mounted display 142 is mounted on the head of the user, the user's head movements control which information is displayed to the user. See ¶212 and Fig. 20. A majority of desired coordinates are vector quantities. The vector quantities, such as planar endplate orientations, midpoints, vectors) do not change based on scale. See ¶222).

Regarding claim 3, Nawana teaches the system of claim 1, wherein the view vector is correlated with a region of the monitor. (FIGS. 14-16 illustrate embodiments of various types of data that can be selectively displayed on a user interface accessible in the OR. FIG. 14 illustrates a user interface 76 showing data indicating a progress of the surgery as gathered by the system 10 including a running total case time (e.g., a continually updated time length of the surgery), a total amount of patient blood loss, and a running total amount of spinal disc removal (e.g., a continually updated amount of spinal disc removed from the patient during the surgery). See Nawana ¶205. Any one or more displays for the system 10 in the OR can be configured to display a plurality of views, e.g., have picture-in-picture capability (e.g., two different camera angles of the same surgical site) and/or provide overlays of data (e.g., overlaid tissue layers that can be peeled away one or more at a time to expose underlying layer(s)). See Nawana ¶206).

Regarding claim 6, Nawana teaches the system of claim 3, wherein the at least one signal is related to device control. (No-touch controls can also be used in any combination, e.g., looking at a specific location in a spatial field room and speaking a 

Regarding claim 9, Nawana teaches the system of claim 3, wherein the view vector is correlated with an anatomy on the monitor. (The operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms, and projections. See Nawana ¶34).

Regarding claim 10, Nawana teaches the system of claim 9, wherein the at least one signal is related to the anatomy. (The operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms, and projections. See Nawana ¶34).

Regarding claim 13, Nawana teaches the system of claim 1, wherein the view vector is correlated with a medical device. (The plan tracking module 226, see Nawana ¶233).

Regarding claim 14, Nawana teaches the system of claim 13, wherein the at least one signal is related to the medical device. (The plan tracking module 226 can be configured to trigger an alert, e.g., a visual, auditory, and/or motion signal, indicating the deviation. Different alarms can be used by the plan tracking module 226 to indicate different deviations, e.g., a first signal for a skipped step, a second signal for an 

Regarding claim 15, Nawana teaches the system of claim 1, wherein user input is used to determine which at least one signal to display. (The no-touch controls can facilitate communication of orders from a surgeon to operation room (OR) staff. The laser pointer 87 can include a camera configured to provide visual confirmation on the user interface that the laser pointer 87 has pointed to the needed instrument, which can allow the user providing the instruction to visually confirm the instruction. See ¶210. The no-touch data communication system can include a transparent lens head mounted display 142 configured to be mounted on a head of the user 140. The transparent lens head mounted display 142 can be equipped with orientation tracking such that when the transparent lens head mounted display 142 is mounted on the head of the user 140, the user's head movements can control which information is displayed to the user 140. See Nawana ¶212 and Fig. 20).

Regarding claim 16, Nawana teaches the system of claim 1, wherein the display can be worn by a user. (The head mounted display 142. See Nawana ¶212 and Fig. 20).


Regarding claim 18, Nawana teaches the system of claim 1, wherein a controller determines the view vector using data from a sensor. (Data can be provided to the patient monitoring module 244 actively by the patient and/or other users entering the data manually, or data can be provided passively, e.g., through the use of sensors or devices autonomously collecting data defined as a part of the post-op treatment plan. sensors used to collect the passive data include smartphone or tablet integrated devices (e.g., cameras, gyroscopes, accelerometers, global positioning systems, etc.), skin patches (such as patches available from MC10 Inc., etc.), smart clothing with integrated sensors, and implants with integrated sensors (e.g., integrated sensors available from CardioMEMS, Inc.). Examples of the passive data include range of motion, movement tracking, posture, pain levels, bone fusion measures, medication consumption, heart rate, pulse, sleep patterns, etc. See Nawana ¶313.)

Regarding claim 19, Nawana teaches the system of claim 18, wherein the sensor is a camera and the data is an image. (Data can be provided to the patient monitoring module 244 actively by the patient and/or other users entering the data manually, or data can be provided passively, e.g., through the use of sensors or devices autonomously collecting data defined as a part of the post-op treatment plan. sensors used to collect the passive data include smartphone or tablet integrated devices (e.g., 

Regarding claim 20, Nawana teaches the system of claim 18, wherein the sensor is a position sensor. (Data can be provided to the patient monitoring module 244 actively by the patient and/or other users entering the data manually, or data can be provided passively, e.g., through the use of sensors or devices autonomously collecting data defined as a part of the post-op treatment plan. sensors used to collect the passive data include smartphone or tablet integrated devices (e.g., cameras, gyroscopes, accelerometers, global positioning systems, etc.), skin patches (such as patches available from MC10 Inc., etc.), smart clothing with integrated sensors, and implants with integrated sensors (e.g., integrated sensors available from CardioMEMS, Inc.). Examples of the passive data include range of motion, movement tracking, posture, pain levels, bone fusion measures, medication consumption, heart rate, pulse, sleep patterns, etc. See Nawana ¶313.)

Regarding claim 21, Nawana teaches the system of claim 1, further comprising: a plurality of regions of the display; a controller for determining in which region of the display to present at least one signal corresponding to the view vector of the display.


Regarding claim 22, Nawana teaches the system of claim 21, wherein a region of the display is in a periphery of a view vector of a user of the system. (FIGS. 14-16 illustrate embodiments of various types of data that can be selectively displayed on a user interface accessible in the OR. FIG. 14 illustrates a user interface 76 showing data indicating a progress of the surgery as gathered by the system 10 including a running total case time (e.g., a continually updated time length of the surgery), a total amount of patient blood loss, and a running total amount of spinal disc removal (e.g., a continually updated amount of spinal disc removed from the patient during the surgery). See Nawana ¶205. Any one or more displays for the system 10 in the OR can be configured to display a plurality of views, e.g., have picture-in-picture capability (e.g., two different camera angles of the same surgical site) and/or provide overlays of data (e.g., overlaid 

Regarding claim 23, Nawana teaches the system of claim 21, wherein an area of at least one of the plurality of regions is determined based on a view vector of a user of the system. (FIGS. 14-16 illustrate embodiments of various types of data that can be selectively displayed on a user interface accessible in the OR. FIG. 14 illustrates a user interface 76 showing data indicating a progress of the surgery as gathered by the system 10 including a running total case time (e.g., a continually updated time length of the surgery), a total amount of patient blood loss, and a running total amount of spinal disc removal (e.g., a continually updated amount of spinal disc removed from the patient during the surgery). See Nawana ¶205. Any one or more displays for the system 10 in the OR can be configured to display a plurality of views, e.g., have picture-in-picture capability (e.g., two different camera angles of the same surgical site) and/or provide overlays of data (e.g., overlaid tissue layers that can be peeled away one or more at a time to expose underlying layer(s)). See Nawana ¶206).

Regarding claim 24, Nawana teaches the system of claim 1, wherein the source is an endoscopic camera and the monitor is a surgical monitor. (The system 10 can include neural monitoring outputs, educational information (e.g., surgical technique videos, etc.), imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras e.g., endoscope, Nawana ¶269).



Regarding claim 26, Nawana teaches the system of claim 1, wherein the at least one signal is related to an instruction. (A computer-readable medium is provided and has stored thereon a program that when executed can cause a computer to perform any of the methods. See Nawana ¶45).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana as applied to claim 1 above, and further in view of Takeda US 2019/0075230.
Regarding claim 2, Nawana fails to teach wherein a correlation of the view vector is achieved by aligning a vector extending perpendicular from the display with an object.
Takeda teaches an operator of the medical observation device 100 observes an operative site with reference to a medical captured image captured by the medical observation device 100 and displayed on the display screen of a head-mounted display device 200, the head-mounted display device 200 includes the line-of-sight detection sensor is provided to perform imaging in the front direction of the display screen (e.g., a perpendicular direction to the plane corresponding to the display screen) on which a medical captured image is displayed. See Takeda ¶139. As a detection result of a line of sight of a recognition target, for example, a line-of-sight vector indicating a line of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify a correlation of the line of sight vector is achieved by aligning a vector extending perpendicular from the head-mounted display with a recognition target disclosed by Takeda for the medical display system of Nawana. The motivation for doing so would improve the high quality of the medical image being displayed.  Takeda ¶114.

Claims 4-5, 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana as applied to claim 1 above, and further in view of Johnson et al. US 2019/0133689.
Regarding claims 4-5, Nawana fails to teach wherein the at least one signal is related to patient status information, and wherein the at least one signal is related to device status information.
Johnson teaches one or more sensors 750 is configured to detect a status of a patient. Generally, in these variations, a virtual reality processor 210 generates a virtual robotic surgical environment similar to that described elsewhere herein. Additionally, upon receiving status information from the one or more sensors 750, the virtual reality processor 210 or other processor in the system incorporates the detected status in any 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the patient status information, and the device status information disclosed by Johnson in the medical display system of Nawana. The motivation for doing so would enable a user to keep track of the patient's condition. Johnson ¶90.
Regarding claim 7, Nawana and Johnson teach the system of claim 6, wherein the at least one signal includes a menu.  (Johnson teaches operating a user mode menu for selection of user modes in a virtual reality system. See Johnson ¶35 and Fig. 12.)
Regarding claim 8, Nawana and Johnson teach the system of claim 7, wherein the menu allows control of at least one of the plurality of medical devices based on the view vector of the display. (Johnson teaches voice commands and/or other devices may additionally or alternatively be used to activate an input method associated with the menu. The array of user mode icons may be generally displayed near or around a graphical representation of the handheld controller and/or at a rendered cursor that is controlled by the handheld controller. See Johnson ¶96).
Regarding claim 11, Nawana and Johnson teach the system of claim 3, wherein the view vector is correlated with an icon on the monitor. (Johnson teaches the array of 
Regarding claim 12, Nawana and Johnson teach the system of claim 3, wherein the at least one signal is related to the medical device associated with the icon. (Johnson teaches while the input method is engaged (1412), the virtual reality system may render and display an array of user mode icons (e.g., arranged in a palette around a central origin as shown in FIG. 8A). The array of user mode icons may be generally displayed near or around a graphical representation of the handheld controller and/or at a rendered cursor that is controlled by the handheld controller. See ¶96).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 1, 2021